          Case 2:19-cr-00171-ABJ Document 80 Filed 04/02/20 Page 1 of 5



ERIC J. HEIMANN
Wyoming State Bar No. 6-4504
Assistant United States Attorney
District of Wyoming
P.O. Box 668, Cheyenne, WY 82001
(307) 772-2124
eric.heimann@usdoj.gov

TRAVIS J. KIRCHHEFER
Wyoming State Bar No. 6-4279
Special Assistant United States Attorney
Medicaid Fraud Control Unit
Wyoming Attorney General’s Office
2424 Pioneer Avenue, Cheyenne, WY 82002
(307) 7776858
travis.kirchhefer@wyo.gov




                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF WYOMING

 UNITED STATES OF AMERICA,

                         Plaintiff,

         v.                                                    Case No. 19-CR-171-J

 MATTHEW TY BARRUS,
 GREGORY J. BENNETT,
 and DEVIN E. DUTSON,

                         Defendants.

     GOVERNMENT’S RESPONSE TO DEFENDANTS’ MOTION TO CONTINUE

       Defendant Greg Bennett seeks to vacate his jury trial, which is currently scheduled to begin

on June 1, 2020, and continue it until the COVID-19 pandemic does not threaten individuals

involved in the trial process. Mot. to Continue, Doc. 77. Defendant Barrus joins the motion. The

United States of America, by and through Assistant United States Attorney Eric Heimann and

Special Assistant United States Attorney Travis Kirchhefer, reluctantly agrees that the trial must
          Case 2:19-cr-00171-ABJ Document 80 Filed 04/02/20 Page 2 of 5




be continued, but not indefinitely. Therefore, the government requests that the court immediately

vacate the June 1 trial and hold a hearing to determine excludable delay and schedule an

appropriate trial date.

                                   RELEVANT BACKGROUND

        On September 26, 2019, the grand jury returned an indictment charging defendants

Matthew Ty Barrus, Greg Bennett, and Devin Dutson with healthcare fraud conspiracy in violation

of §§ 1349 and 1347, healthcare fraud in violation of 18 U.S.C. § 1347, and spending fraud

proceeds in violation of 18 U.S.C. § 1957. (Doc. 1.) The indictment describes a long-running

scheme to defraud Wyoming Medicaid in which the defendants submitted phony bills for services

allegedly provided to Medicaid beneficiaries in a substance abuse treatment program operated by

the defendants’ employer Northwest Wyoming Treatment Center. The treatment program was

operated by NWTC at a residence located at 1106 Julie Lane in Powell. As part of the investigation,

a government agent thoroughly searched the 1106 Julie Lane facility in March 2019 and seized

approximately 40 boxes of records found there. The government did not seize any electronically-

stored information or image any computers because we did not believe it was necessary to our

investigation.

        The defendants were arrested, made their initial appearances, were released on bond, and

were arraigned between September 30 and October 3, 2019. The government’s attorney then

conferred with defense counsel regarding discovery, including the search of 1106 Julie Lane and

pictures taken at the time of that search. On October 10, the government informed defense counsel

via email that the Julie Lane facility still contained records, computers, and other items that the

government had not seized, and did not intend to seize, as evidence. The government’s attorney


                                                2
           Case 2:19-cr-00171-ABJ Document 80 Filed 04/02/20 Page 3 of 5




offered to arrange for defense counsel and their investigators to visit the facility if they believed it

contained evidence relevant to their clients’ defense. The government sent defense counsel Rule

16 discovery, including an index, on October 31. The government’s attorney then reviewed the

index with each defense attorney. The Rule 16 discovery included a report describing the agent’s

search of 1106 Julie Lane and pictures the agent took at the time of the search.

        On November 13, 2019, this court found that the volume of evidence and the complexity

of issues presented justified an ends-of-justice continuance under the Speedy Trial Act. Order

Declaring Case Complex, Doc. 64. This order effectively granted a motion the government had

filed on October 2. (Doc. 34.) The court set the jury trial to begin June 1, 2020, and excluded the

resulting delay. Order Declaring Case Complex at 3.

        On December 10, 2019, the government’s attorney informed defense counsel via email that

the government would be seizing the 1106 Julie Lane facility but items there at the time of seizure

would not be cleared out so defense counsel could still visit the facility and seize any evidence the

defendants believed was relevant to their defense. The U.S. Marshals Service then seized 1106

Julie Lane on December 19. The government and defense counsel spent the next few weeks

arranging a site visit.

        As described in the motion to continue, defendants Bennett and Barrus and their

representatives visited 1106 Julie Lane on January 23, 2020, and removed paper records and

computers. Mot. to Continue at ¶ 4. These materials were recently scanned for review by defense

counsel. The government understands that this information will be shared amongst the defendants.

Defendant Dutson’s investigator was scheduled to visit Julie Lane on March 27, but cancelled on

March 18 because of health concerns and possible travel bans.


                                                   3
          Case 2:19-cr-00171-ABJ Document 80 Filed 04/02/20 Page 4 of 5




                                           DISCUSSION

       The government reluctantly agrees that the June 1 trial should be vacated and continued a

number of months because of the COVID-19 pandemic. Defendant Bennett’s motion describes

the social-distancing measures recommended by federal officials through at least April 30 and the

closures ordered by Wyoming’s governor to be in effect at least until April 17. Given the speed

with which the disease is spreading—and people are dying—the government will not attempt to

update the situation.

       The government agrees that the current social-distancing measures make it unreasonably

difficult and dangerous for defense counsel to meet with their clients in person to review

documents and otherwise prepare for trial. See Mot. to Continue at ¶ 5. The government further

agrees that defense investigators should not be contacting potential witnesses in person. Id. In-

person meetings and interviews are important when preparing for any trial, but they are especially

important here because documents must be shared and discussed to understand what happened and

how it happened. The government also needs to contact witnesses in person to serve subpoenas

and prepare trial testimony, but we cannot do so safely until May 1 at the earliest. And given the

course of this pandemic, it is reasonable to believe that social distancing measures will continue

through May—if not the entire summer. The government also does not dispute defense counsels’

claim that they need additional time to review discovery provided by the government and

understand the issues presented in this case. Mot. to Continue at ¶ 9.

       Although the jury trial should be continued, the government objects to the open-ended

delay requested by the defendants. See Mot. to Continue at 6 (requesting continuance until

“COVID-19 does not pose a significant threat to persons participating in the in trial process”).


                                                 4
          Case 2:19-cr-00171-ABJ Document 80 Filed 04/02/20 Page 5 of 5




Rather, the government respectfully requests that the June 1 trial be vacated immediately so that

the parties may stop required trial preparations (including the service of subpoenas and contact

with potential witnesses).

       The government further requests that a hearing be scheduled to determine excludable delay

and schedule an appropriate trial date. The government suggests that this hearing be scheduled for

early May so that the court and the parties have more information about the pandemic and how

long it will affect trial preparation and trial itself. Finally, the government believes the proposed

order proffered by defendant Bennett does not meet the requirements of the Speedy Trial Act.

Therefore, the government requests that required ends-of-justice findings be made at the hearing

or in an order following that hearing.

       Respectfully submitted this 2nd day of April, 2020.

                                               MARK A. KLAASSEN
                                               United States Attorney


                                         By:     /s/ Eric Heimann
                                               ERIC J. HEIMANN
                                               Assistant United States Attorney



                                 CERTIFICATE OF SERVICE

       This is to certify that on this 2nd day of April, 2020, I served true and correct copies of the

foregoing response upon all counsel via CM/ECF.



                                                 /s/ Louisa G. Cruz
                                               UNITED STATES ATTORNEY’S OFFICE



                                                 5
